Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 10/29/2018:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Claim Objections
1.	Claim 11 objected to because of the following informalities: it is recommended to rewrite the claim preamble with a punctuation mark colon (:) at the end, not semicolon (;), so it reads/appears as the following: “11. A computer-implemented method comprising : …” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 1-3 and 5-10 rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (Pub. No.: US 2019/0051083A1) in view of Holtorf (Pub. No.: US 2015/0289643A1), further in view of Burd (Pub. No.: US 2015/0059363A1), and further in view of Yang (Pub. No.: CN 108284446A).
As per claim 1, Goldberg discloses through the invention (see entire document), an autonomous robot (see entire document, particularly fig. 1-3, 12-17, abstract, Para [0004, 0053, 0062, 0067, 0070] – teaching kiosks, components, and methods for preparing food to be vended to customers; the kiosk that may … operate in one or more various modes, including a kiosk vending mode, a constellation mode, and a cook en route mode to vend hot, prepared food to customers; the kiosks in the system that may be configurable to change between each of the different modes depending upon information received by the system; the kiosk that may be part of a kiosk-based food preparation system in which the kiosk vends prepared food items to customers; the kiosk that may transmit information that may be used to provide replenishment to the kiosk; the kiosk that may be self-propelled and that may autonomously and/or semi-autonomously travel to one or more delivery destinations to deliver hot, prepared food items that have been ordered by customers; see entire document, particularly fig. 1-3, 12-17, Para [0044-0045] – teaching robot that may be autonomously controlled, for instance based at least in part on information from one or more sensors (e.g., optical sensors used with machine-vision algorithms, position encoders, temperature sensors, moisture or humidity sensors); alternatively, one or more robots that can be remotely controlled by a human operator; alternatively, one or more robots that can be partially remotely controlled by a human operator and partially autonomously controlled; un-manned kiosk that may operate autonomously to accept orders, prepare orders, and, or provide (e.g., dispense) the ordered item to a customer; kiosks that may be operable in a fully autonomous mode, a partially autonomous mode, or in a dependent mode; a kiosk that can be mobile, moving from location to location; a mobile kiosk that can take the form of a vehicle, for example with a self-contained motive source (e.g., electric traction motor, internal combustion engine) and wheels or treads; a mobile kiosk that can include a set of wheels, and be pushed or pulled by a human, e.g., a human attendant; a mobile kiosk that can be driven either autonomously, partially autonomously under guidance of a human, or driven or otherwise moved completely under human control) comprising: 
a main body comprising one or more compartments, wherein the one or more compartments are configured to provide support for transporting an item (see entire document, particularly fig. 1-3, 12-17, 
a mobility assembly affixed to the main body (see entire document, particularly fig. 1-3, 12-17, Para [0018, 0045, 0082, 0084, 0152]); 
a sensor configured to obtain sensor data associated with a surrounding environment of the autonomous robot (see entire document, particularly fig. 1-3, 12-17, Para [0044, 0085, 0154, 0170, 0189, 0193]); 
a computing system operable with the sensor for obtaining the sensor data, the computing system configured to plan a motion of the autonomous robot based at least in part on the sensor data, the computing system further operably connected to the mobility assembly for controlling a motion of the autonomous robot (see entire document, particularly fig. 1-3, 12-17, Para [0142, 0147, 0150, 0168, 0193-0195);
a power system operable with the at least one of the computing system or the mobility assembly(see entire document, particularly fig. 1-3, 12-17, Para [0018, 0045, 0053, 0062, 0082, 0084, 0144, 0152]).
Although Goldberg, in Para [0046], discloses ““vehicle” that refers to any car, truck, van, or other vehicle useful in cooking and heating a food item for distribution to a customer, Goldberg does not explicitly disclose through the invention, or is missing a coupling assembly configured to temporarily secure the robot to an autonomous vehicle; power system comprising a power interface for interfacing with the autonomous vehicle to obtain a power resource from the autonomous vehicle or provide the power resource to the autonomous vehicle or both; and a ventilation system configured to provide ventilation for the robot, the ventilation system comprising a ventilation interface for interfacing with the autonomous vehicle.
However, Holtorf teaches through the invention (see entire document), particularly in Para [0003-0005], of other patented documents, cooling stations supplied with cooling energy by the central refrigerating machine that release cooling energy to trolleys placed in the region of the galleys of the aircraft and used to store food which is to be kept cool, via cooling air circuits which are thermally coupled to the cooling circuit via corresponding heat exchangers; the galley compartment accommodating the trolley provided with a cooling air inlet for supplying cooling air to the compartment and a cooling air outlet for discharging the cooling air from the compartment.
Holtorf further teaches through the invention (see entire document), particularly in fig. 1-5, Para [0007, 0042-0056], cooling unit that may be designed in the form of an autonomously working air chiller or may be connected to a central refrigerating machine of a central cooling system via a suitable cooling circuit; galley cooling system 10 that comprises a trolley compartment 18 with a front side access opening 20, the trolley compartment 18 designed so as to receive six half-sized trolleys 28a, 28b; the trolley compartment 18 that is intended to be cooled; therefore, the trolley compartment 18 that comprises a cooling fluid inlet 35 which is provided in the region of a first side wall 24 of the trolley compartment 18; two guiding elements 58 mounted to the inner surface of each sidewall 24, 26 of the trolley compartment 18; each guiding element 58 that comprises a guiding surface 60 made of a flexible material which is adapted to interact with the sidewalls 30a, 31a, 30b, 31b of the trolleys 28a, 28b when the trolleys 28a, 28b are pushed into the trolley compartment 18; each guiding element 58 that comprises a mounting surface 62 which faces the inner surface of the respective sidewall 24, 26 of the trolley compartment 18. In the region of the mounting surface 62, the guiding elements 58 are provided with a plurality of recesses 64. 
The Examiner finds that the above, in the Holtorf reference, teaches on “coupling assembly configured to temporarily secure the robot to an autonomous vehicle;” “ventilation system configured to provide ventilation for the robot, the ventilation system comprising a ventilation interface for interfacing with the autonomous vehicle;” “coupling assembly positioned at a designated position within a vehicle that can be operated without an interaction from a human driver” in the instant application, similar to how it is described in fig. 8, Para [0024, 0034, 0093, 0123] of the specification, at least as published, wherein a vehicle can be an aircraft, similar to how it is described in Para [0046] of the specification, at least as published.
	Burd, in turn, teaches through the invention (see entire document), particularly in fig. 1-9, Para [0065-0066], galley cart 20 configured to dock at a separate service wall 34 located at the galley or other location; service connections between the galley cart 20 and service wall 34 that can include, but are not limited to, one or more of electrical, data, water, air circulation, air extraction, and waste water services; receivers 54 on the cart that may be coned to facilitate alignment of the cart 20 during latch engagement; the flexibility in the connections between the cart 20 and service wall 34 that facilitates alignment and permits relative movement between the service wall and cart while engaged to prevent damage from floor deflection during turbulence, takeoff and landing; air circulation system of the cart 20 that engages with the air circulation system of the service wall 34 by way of spaced upper and lower connections 40, 42.
teaches on “ventilation system configured to provide ventilation for the robot, the ventilation system comprising a ventilation interface for interfacing with the autonomous vehicle;” “power system comprising a power interface for interfacing with the autonomous vehicle to obtain a power resource from the autonomous vehicle or provide the power resource to the autonomous vehicle or both” in the instant application, wherein a vehicle can be an aircraft, similar to how it is described in Para [0046] of the specification, at least as published.
Yang, in turn, teaches through the invention (see entire document), particularly in all figures, abstract, Para [0004, 0006-0008, 0022-0027] – teaching food delivery robot that can deliver dishes to designated tables and tableware recycling work according to the predesigned route.
Additionally, the Examiner finds that Goldberg, Holtorf, Burd and Yang references are analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that, although the Goldberg reference doesn’t teach on an autonomous vehicle configured to be coupled to another autonomous vehicle, and although the Holtorf and Burd references don’t teach on an autonomous vehicle that serves food/meal/beverages, while Yang DOES teach on an autonomous vehicle that serves food/meal/beverages, the Examiner finds that both Applicant and Yang teach on an autonomous vehicle/robot that serves food/meal/beverages within inside of another space, such a restaurant that may be located or established as a separate dwelling, or inside other space, such as well-known in the art railroad car restaurant/buffet, sailing ship restaurant/buffet; and that all Applicant, Goldberg, Holtorf and Burd teach on a climate/temperature controlled vehicle that serves food/meal/beverages inside/outside of another vehicle that the climate/temperature controlled vehicle is configured to be temporarily securely mounted/attached/secured to while and/or in order to be provided with ventilation, air conditioning, heating warming, cooling, electric power supplying. 
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Goldberg by incorporating, applying and utilizing the above steps, technique and features as taught by Holtorf. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a galley cooling system suitable for use in an aircraft which allows cooling at least one trolley containing, for example, food to be supplied to the aircraft passengers in an effective manner and which efficiently utilizes the available installation space (see entire Holtorf document, particularly Para [0006]); 
	by incorporating, applying and utilizing the above steps, technique and features as taught by Burd. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a mobile galley cart configured to serve both hot and cold meals from the same cart and/or heat and cool separate compartments of the same meal tray (see entire Burd document, particularly Para [0008]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Yang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to effectively reduce labor intensity of restaurant waiter, and even replace restaurant waiter, which improves efficiency of the restaurant while attracting customers; to improve level of intelligence in restaurants (see entire Yang document, particularly Para [0004]).

As per claim 2, although Goldberg, in Para [0046], discloses ““vehicle” that refers to any car, truck, van, or other vehicle useful in cooking and heating a food item for distribution to a customer, Goldberg does not explicitly disclose through the invention, or is missing a first climate management system configured to control one or more climate conditions of the one or more compartments of the main body, the first climate management system comprising a climate management interface for interfacing with a second climate management system of the autonomous vehicle.
However, Burd teaches through the invention (see entire document), particularly in fig. 1-9, Para [0065-0066], galley cart 20 configured to dock at a separate service wall 34 located at the galley or other location; service connections between the galley cart 20 and service wall 34 that can include, but are not limited to, one or more of electrical, data, water, air circulation, air extraction, and waste water services; 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Goldberg by incorporating, applying and utilizing the above steps, technique and features as taught by Burd. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a mobile galley cart configured to serve both hot and cold meals from the same cart and/or heat and cool separate compartments of the same meal tray (see entire Burd document, particularly Para [0008]).

As per claim 3, Goldberg further discloses through the invention (see entire document), an identification system configured to provide an identifier associated with the autonomous robot (see entire document, particularly Para [0050, 0075, 0079, 0108, 0122]).

As per claim 5, Goldberg further discloses through the invention (see entire document), a first communication system configured to communicate and obtain data via one or more networks, the first communication system comprising a communication interface for interfacing with a second communication 

As per claim 6, Goldberg further discloses through the invention (see entire document), mobility assembly that comprises at least one of a wheel assembly or a track assembly (see entire document, particularly fig. 3a-b, Para [0018, 0045, 0082, 0084]).

As per claim 7, Goldberg further discloses through the invention (see entire document), main body that comprises a frame and wherein the power system comprises a battery positioned within the frame (see entire document, particularly Para [0045, 0084, 0152] – teaching kiosk that can be mobile, moving from location to location; a mobile kiosk that can take the form of a vehicle, for example with a self-contained motive source (e.g., electric traction motor, internal combustion engine) and wheels or treads; a mobile kiosk that can be driven either autonomously, partially autonomously under guidance of a human …, wherein the Examiner finds that it is well known in the art that a well-known autonomous or electric vehicle typically and/or inherently has a frame and a power source/battery).

As per claim 8, although Goldberg, in Para [0046], discloses ““vehicle” that refers to any car, truck, van, or other vehicle useful in cooking and heating a food item for distribution to a customer, Goldberg does not explicitly disclose through the invention, or is missing item that is at least one of an item that is available for purchase by a user of the autonomous vehicle, an item that is available for rent by the user of the autonomous vehicle, or an item to be delivered based at least in part on a transportation of the autonomous robot via the autonomous vehicle.
However, Holtorf and Burd teach through the invention (see entire document), particularly in numerous paragraphs and figures, trolleys, galley carts of the aircraft used to store and serve food/meal/beverages to passenger onboard of aircraft, wherein the Examiner finds that the Holtorf and Burd  references, teach on “item(s) available for purchase, item(s) to be delivered based at least in part on a transportation of the items via the autonomous vehicle/aircraft,” in the instant application, similar to how it is described in Para [0046] of the specification, at least as published.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Goldberg by incorporating, applying and utilizing the above steps, technique and features as taught by Holtorf. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a galley cooling system suitable for use in an aircraft which allows cooling at least one trolley containing, for example, food to be supplied to the aircraft passengers in an effective manner and which efficiently utilizes the available installation space (see entire Holtorf document, particularly Para [0006]); and
	by incorporating, applying and utilizing the above steps, technique and features as taught by Burd. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a mobile galley cart configured to serve both hot and cold meals from the same cart and/or heat and cool separate compartments of the same meal tray (see entire Burd document, particularly Para [0008]).

As per claim 9, although Goldberg, in Para [0046], discloses “vehicle” that refers to any car, truck, van, or other vehicle useful in cooking and heating a food item for distribution to a customer, Goldberg does not explicitly disclose through the invention, or is missing robot associated with a user of the autonomous vehicle.
However, Holtorf and Burd teach through the invention (see entire document), particularly in numerous paragraphs and figures, trolleys, galley carts of the aircraft used to store and serve food/meal/beverages to passengers onboard of aircraft, wherein the Examiner finds that the Holtorf and Burd references, teach on “robot associated with a user/passenger of the autonomous vehicle/aircraft,” in the instant application, similar to how it is described in Para [0029, 0046] of the specification, at least as published.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Goldberg by incorporating, applying and utilizing the above steps, technique and features as taught by Holtorf. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a galley cooling system suitable for use in an aircraft which allows cooling at least one trolley containing, for example, food to be 
	by incorporating, applying and utilizing the above steps, technique and features as taught by Burd. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a mobile galley cart configured to serve both hot and cold meals from the same cart and/or heat and cool separate compartments of the same meal tray (see entire Burd document, particularly Para [0008]).

As per claim 10, although Goldberg, in Para [0046], discloses “vehicle” that refers to any car, truck, van, or other vehicle useful in cooking and heating a food item for distribution to a customer, Goldberg does not explicitly disclose through the invention, or is missing robot associated with a service entity, and wherein the service entity is associated with the autonomous vehicle.
However, Holtorf and Burd teach through the invention (see entire document), particularly in numerous paragraphs and figures, trolleys, galley carts of the aircraft used to store and serve food/meal/beverages to passengers onboard of aircraft, wherein the Examiner finds that the Holtorf and Burd references, teach on “robot associated with a service entity (e.g., aircraft, air carrier, in the instant case) , and wherein the service entity is associated with the autonomous vehicle/aircraft,” in the instant application, similar to how it is described in Para [0029, 0046] of the specification, at least as published.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Goldberg by incorporating, applying and utilizing the above steps, technique and features as taught by Holtorf. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a galley cooling system suitable for use in an aircraft which allows cooling at least one trolley containing, for example, food to be supplied to the aircraft passengers in an effective manner and which efficiently utilizes the available installation space (see entire Holtorf document, particularly Para [0006]); and
	by incorporating, applying and utilizing the above steps, technique and features as taught by Burd. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a mobile galley cart configured to serve .

2.	Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goldberg, Holtorf, Burd and Yang, further in view of Trumper (Pub. No.: US 2013/0292102A1).
As per claim 4, although Goldberg, in Para [0046], discloses ““vehicle” that refers to any car, truck, van, or other vehicle useful in cooking and heating a food item for distribution to a customer, Goldberg does not explicitly disclose through the invention, or is missing a first drainage system configured to provide drainage for a fluid from the autonomous robot, the first drainage system comprising a drainage interface for interfacing with a second drainage system of the autonomous vehicle.
However, Trumper teaches through the invention (see entire document), particularly in fig. 1, Para [0005, 0015], humidity contained in the ambient air that condenses at the cold surfaces within the compartment and accumulates in the floor region of the compartment; to be able to remove the condensate from the compartment, a drainage system provided which comprises a drain integrated into the floor of the compartment and a drain line system for discharging the condensate entering the drain from the compartment to the bilge of the aircraft; condensation of humidity contained in the ambient air at cold surfaces within the compartment that may not entirely be avoided, after reclosing the compartment the humidity introduced into the compartment that may again be removed from the compartment by the cooling air flow circulating through the compartment; as a result, a drainage system for removing condensate from the compartment that can be dispensed with.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Goldberg by incorporating, applying and utilizing the above steps, technique and features as taught by Trumper. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to remove the condensate from the compartment; to provide a drainage system comprising a drain integrated into the floor of the compartment and a drain line system for discharging the condensate entering the drain from the compartment to the bilge of the aircraft (see entire Trumper document, particularly Para [0005, 0015]).

3.	Claims 11-17 rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (Pub. No.: US 2019/0051083A1) in view of in view of Brady (US Pat. No.: 10308430B1), further in view of Holtorf (Pub. No.: US 2015/0289643A1), further in view of Burd (Pub. No.: US 2015/0059363A1) and further in view of Yang (Pub. No.: CN 108284446A).
As per claim 11, Goldberg discloses through the invention (see entire document), a computer-implemented method comprising: 
obtaining, by a computing system of an autonomous robot that comprises one or more computing devices, location data indicative of a location associated with an autonomous vehicle (see entire document, particularly fig. 1, 12, 13c, 18, Para [0004-0005, 0007-0010, 0012, 0027-0028, 0052-0053] – teaching  a self-propelled vending kiosk 102 to travel to the vending location 118, to a replenishment location 144, the replenishment location different from the vending location; autonomously driven kiosk 102 and a vehicle 124 that may hold one or more supplies that may be used to replenish the kiosk 102); 
causing, by the computing system, the autonomous robot to initiate a motion control to travel to the location of the autonomous vehicle based at least in part on the location data (see entire document, particularly fig. 1, 12, 13c, 18, Para [0004-0005, 0007-0010, 0012, 0027-0028, 0052-0053]).
Although Goldberg, in Para [0046], discloses ““vehicle” that refers to any car, truck, van, or other vehicle useful in cooking and heating a food item for distribution to a customer, Goldberg does not explicitly disclose through the invention, or is missing autonomous robot to board autonomous vehicle; determining, by the computing system, a position within the autonomous vehicle for the autonomous robot; controlling, by the computing system, a coupling assembly of the autonomous robot to secure the autonomous robot to the autonomous vehicle at the position within the autonomous vehicle; and controlling, by the computing system, the autonomous robot to connect one or more systems of the autonomous robot to the autonomous vehicle, wherein the one or more systems of the autonomous robot comprise a power system and a ventilation system.
However, Brady teaches through the invention (see entire document), particularly in fig. 1b-c, 4, 5g, 7, 8b-e, c6, lines 14-51, c7, line 33 though c8, line 12, c32 line 40 through c33, line 17, autonomous vehicles 150-1, 150-2, 150-3 that may further collaborate with one or more humans, carrier vehicles, other autonomous vehicles or the like in the fulfillment of such orders; for example, where a customer places an order for one of the items 10-1 and another item, a carrier vehicle or an autonomous vehicle transporting the other item may meet with the autonomous vehicle 150-1 at a common location or rendezvous point 
The Examiner finds that the above, in the Brady reference, teaches on “autonomous robot to board autonomous vehicle,” step for “determining, by computing system, a position within the autonomous vehicle for the autonomous robot” in the instant application.
Holtorf, in turn, teaches through the invention (see entire document), particularly in Para [0003-0005], of other patented documents, cooling stations supplied with cooling energy by the central refrigerating machine that release cooling energy to trolleys placed in the region of the galleys of the aircraft and used to store food which is to be kept cool, via cooling air circuits which are thermally coupled to the cooling circuit via corresponding heat exchangers; the galley compartment accommodating the trolley provided with a cooling air inlet for supplying cooling air to the compartment and a cooling air outlet for discharging the cooling air from the compartment.
Holtorf further teaches through the invention (see entire document), particularly in fig. 1-5, Para [0007, 0042-0056], cooling unit that may be designed in the form of an autonomously working air chiller or may be connected to a central refrigerating machine of a central cooling system via a suitable cooling circuit; galley cooling system 10 that comprises a trolley compartment 18 with a front side access 
The Examiner finds that the above, in the Holtorf reference, teaches on “coupling assembly configured to temporarily secure the robot to an autonomous vehicle;” “determining a position within the autonomous vehicle for the robot;” “ventilation system configured to provide ventilation for the robot, the ventilation system comprising a ventilation interface for interfacing with the autonomous vehicle;” “coupling assembly positioned at a designated position within a vehicle that can be operated without an interaction from a human driver;” “determined position within the autonomous vehicle for the robot; controlled coupling assembly of the robot to secure the autonomous robot to the autonomous vehicle at the position within the autonomous vehicle; and controlled the robot to connect one or more systems of the robot to the autonomous vehicle, wherein the one or more systems of the robot comprise a ventilation system,” in the instant application, similar to how it is described in fig. 8, Para [0024, 0034, 0093, 0123] of the specification, at least as published, wherein a vehicle can be an aircraft, similar to how it is described in Para [0046] of the specification, at least as published.
	Burd, in turn, teaches through the invention (see entire document), particularly in fig. 1-9, Para [0065-0066], galley cart 20 configured to dock at a separate service wall 34 located at the galley or other location; service connections between the galley cart 20 and service wall 34 that can include, but are not limited to, one or more of electrical, data, water, air circulation, air extraction, and waste water services; receivers 54 on the cart that may be coned to facilitate alignment of the cart 20 during latch engagement; the flexibility in the connections between the cart 20 and service wall 34 that facilitates alignment and permits relative movement between the service wall and cart while engaged to prevent damage from floor deflection during turbulence, takeoff and landing; air circulation system of the cart 20 that engages with the air circulation system of the service wall 34 by way of spaced upper and lower connections 40, 42.
teaches on “ventilation system configured to provide ventilation for the robot, the ventilation system comprising a ventilation interface for interfacing with the autonomous vehicle;” “determined position within the autonomous vehicle for the robot;” “power system comprising a power interface for interfacing with the autonomous vehicle to obtain a power resource from the autonomous vehicle or provide the power resource to the autonomous vehicle or both;” “determined position within the autonomous vehicle for the robot;” “controlled coupling assembly of the robot to secure the robot to the autonomous vehicle at the position within the autonomous vehicle;” “controlled the robot to connect one or more systems of the robot to the autonomous vehicle, wherein the one or more systems of the robot comprise a power system,” in the instant application, wherein a vehicle can be an aircraft, similar to how it is described in Para [0046] of the specification, at least as published.
Yang, in turn, teaches through the invention (see entire document), particularly in all figures, abstract, Para [0004, 0006-0008, 0022-0027] – teaching food delivery robot that can deliver dishes to designated tables and tableware recycling work according to the predesigned route.
Additionally, the Examiner finds that Goldberg, Brady, Holtorf and Burd references are analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that, although the Goldberg reference doesn’t teach on an autonomous vehicle configured to be coupled to another autonomous vehicle, and although the Brady, Holtorf and Burd references don’t teach on an autonomous vehicle that serves food/meal/beverages, the Examiner finds that both Applicant and Yang teach on an autonomous vehicle/robot that serves food/meal/beverages within inside of another space, such a restaurant that may be located or established as a separate dwelling, or inside other space, such as well-known in the art railroad car restaurant/buffet, sailing ship restaurant/buffet; and that Applicant and Brady teach on an autonomous vehicle/robot configured to be able to autonomously board onto another bigger vehicle and take an assigned spot within the another bigger vehicle in order to be carried to another destination point; and  that Applicant, Goldberg, Holtorf and Burd teach on a climate/temperature controlled vehicle that serves food/meal/beverages inside/outside of another vehicle that the climate/temperature controlled vehicle is configured to be temporarily securely mounted/attached/secured to while and/or in order to be provided with ventilation, air conditioning, heating warming, cooling, electric power supplying. 
In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Goldberg by incorporating, applying and utilizing the above steps, technique and features as taught by Brady. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to load autonomous vehicles with the item and dispatch to the area under their own power or in a carrier; when an order for the item is received, to deliver the item, via autonomous vehicle, to a location in the area; to collaborate autonomous vehicles, such as to deliver or manufacture items in multiple stages and to transfer the items between vehicles; to automatically access locations in the area, via autonomous vehicles, e.g., using wireless access codes (see entire Brady document, particularly abstract); 
by incorporating, applying and utilizing the above steps, technique and features as taught by Holtorf. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a galley cooling system suitable for use in an aircraft which allows cooling at least one trolley containing, for example, food to be supplied to the aircraft passengers in an effective manner and which efficiently utilizes the available installation space (see entire Holtorf document, particularly Para [0006]); 
	by incorporating, applying and utilizing the above steps, technique and features as taught by Burd. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a mobile galley cart configured to serve both hot and cold meals from the same cart and/or heat and cool separate compartments of the same meal tray (see entire Burd document, particularly Para [0008]); and
by incorporating, applying and utilizing the above steps, technique and features as taught by Yang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to effectively reduce labor intensity of restaurant waiter, and even replace restaurant waiter, which improves efficiency of the restaurant while attracting 

As per claim 12, Goldberg does not explicitly disclose through the invention, or is missing determining, by the computing system, the position within the autonomous vehicle based at least in part on one or more identifiers located within the autonomous vehicle.
However, Brady teaches through the invention (see entire document), particularly in fig. 1b-c, 4, 5g, 7, 8b-e, c20, line 37 though c21, line 15, carrier vehicle 220 that may be further configured to control or direct the operations of one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n, such as by identifying materials or tooling equipment that may be available to one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n, or by determining which of the autonomous ground vehicles 250-1, 250-2 . . . 250-n is best suited to perform a given task or execute a given function, as well as one or more paths to be traveled by the autonomous ground vehicles 250-1, 250-2 . . . 250-n between two or more locations while performing the task or executing the function.
The Examiner finds that the above, in the Brady reference, teaches on step for “determining, by the computing system, the position within the autonomous vehicle based at least in part on one or more identifiers located within the autonomous vehicle,” in the instant application, because it is well known in the art that in order to deliver an item via a carrier vehicle, there is a need to know exactly where the item is positioned in the carrier vehicle so it can be unloaded from the carrier vehicle and handed to a recipient with a minimal or no delay.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Goldberg by incorporating, applying and utilizing the above steps, technique and features as taught by Brady. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to load autonomous vehicles with the item and dispatch to the area under their own power or in a carrier; when an order for the item is received, to deliver the item, via autonomous vehicle, to a location in the area; to collaborate autonomous vehicles, such as to deliver or manufacture items in multiple stages and to transfer the items between vehicles; to automatically access locations in the area, via autonomous vehicles, e.g., using wireless access codes (see entire Brady document, particularly abstract).

As per claim 13, Goldberg does not explicitly disclose through the invention, or is missing obtaining, by the computing system from a remote computing system, positional data indicative of the position within the autonomous vehicle; and determining, by the computing system, the position within the autonomous vehicle based at least in part on the positional data.
However, Brady teaches through the invention (see entire document), particularly in fig. 1b-c, 4, 5g, 7, 8b-e, c20, line 37 though c21, line 15, carrier vehicle 220 that may be further configured to control or direct the operations of one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n, such as by identifying materials or tooling equipment that may be available to one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n, or by determining which of the autonomous ground vehicles 250-1, 250-2 . . . 250-n is best suited to perform a given task or execute a given function, as well as one or more paths to be traveled by the autonomous ground vehicles 250-1, 250-2 . . . 250-n between two or more locations while performing the task or executing the function.
The Examiner finds that the above, in the Brady reference, teaches on step for “obtaining, by the computing system from a remote computing system, positional data indicative of the position within the autonomous vehicle; and step for “determining, by the computing system, the position within the autonomous vehicle based at least in part on the positional data,” in the instant application, because it is well known in the art that in order to deliver an item via a carrier vehicle, there is a need to know exactly how to navigate the carrier vehicle to a recipient, where the item is positioned in the carrier vehicle so it can be unloaded from the carrier vehicle and handed to the recipient with a minimal or no delay.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Goldberg by incorporating, applying and utilizing the above steps, technique and features as taught by Brady. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to load autonomous vehicles with the item and dispatch to the area under their own power or in a carrier; when an order for the item is received, to deliver the item, via autonomous vehicle, to a location in the area; to collaborate autonomous vehicles, such as to deliver or manufacture items in multiple stages and to transfer the items between vehicles; to automatically access locations in the area, via autonomous vehicles, e.g., using wireless access codes (see entire Brady document, particularly abstract).

As per claim 14, Goldberg further discloses through the invention (see entire document), causing, by the computing system, the autonomous robot to initiate a motion control to travel to a location for the retrieval of an item (see entire document, particularly fig. 1, 12-18, Para [0004-0005, 0007-0010, 0012, 0027-0028, 0052-0053, 0142, 0147, 0150, 0168, 0193-0195]).

As per claim 15, Goldberg further discloses through the invention (see entire document), communicating, by the computing system, a message to a user device of a user of the autonomous vehicle, the message indicating that the item is available for the user (see entire document, particularly fig. 1a, 2, Para [0048-0050, 0106-0108] – teaching consumer placing order and accessing the appropriate food preparation unit 104 upon arriving at the vending location via mobile device (e.g., the smartphone) associated with the consumer).

As per claim 16, Goldberg does not explicitly disclose through the invention, or is missing controlling, by the computing system, the autonomous robot to decouple from the autonomous vehicle and to disembark from the autonomous vehicle.
However, Brady teaches through the invention (see entire document), particularly in fig. 1b-c, 4, 5g, 7, 8b-e, c6, lines 14-51, c7, line 33 though c8, line 12, c32 line 40 through c33, line 17, autonomous vehicles 150-1, 150-2, 150-3 that may further collaborate with one or more humans, carrier vehicles, other autonomous vehicles or the like in the fulfillment of such orders; for example, where a customer places an order for one of the items 10-1 and another item, a carrier vehicle or an autonomous vehicle transporting the other item may meet with the autonomous vehicle 150-1 at a common location or rendezvous point where the other item may be transferred to the autonomous vehicle 150-1, or where one of the items 10-1 may be received from the autonomous vehicle 150-1, prior to fulfilling the order; autonomous vehicles that may also include communications equipment (e.g., wired or wireless means for communication such as components or systems operating Wireless Fidelity, or WiFi, Bluetooth, near-field communications or cellular technologies or protocols), along with one or more power modules (e.g., batteries), which may be rechargeable, refuelable or replaceable in nature; information or data obtained or determined by such sensors or such communications equipment that may be utilized in manually or automatically controlling an autonomous vehicle, e.g., in causing the autonomous vehicle to travel along one or more paths or routes, 
The Examiner finds that the above, in the Brady reference, teaches on “autonomous robot to board onto and un-board/disembark from autonomous vehicle,” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Goldberg by incorporating, applying and utilizing the above steps, technique and features as taught by Brady. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to load autonomous vehicles with the item and dispatch to the area under their own power or in a carrier; when an order for the item is received, to deliver the item, via autonomous vehicle, to a location in the area; to collaborate autonomous vehicles, such as to deliver or manufacture items in multiple stages and to transfer the items between vehicles; to automatically access locations in the area, via autonomous vehicles, e.g., using wireless access codes (see entire Brady document, particularly abstract).

As per claim 17, Goldberg does not explicitly disclose through the invention, or is missing autonomous vehicle that is a ground-based vehicle and the autonomous robot that is a ground-based robot.
However, Brady teaches through the invention (see entire document), particularly in fig. 1b-c, 4, 5g, 7, 8b-e, c6, lines 14-51, c7, line 33 though c8, line 12, c32 line 40 through c33, line 17, autonomous vehicles 150-1, 150-2, 150-3 that may further collaborate with one or more humans, carrier vehicles, other autonomous vehicles or the like in the fulfillment of such orders; for example, where a customer places an order for one of the items 10-1 and another item, a carrier vehicle or an autonomous vehicle transporting the other item may meet with the autonomous vehicle 150-1 at a common location or rendezvous point where the other item may be transferred to the autonomous vehicle 150-1, or where one of the items 10-1 

The Examiner finds that the above, in the Brady reference, teaches on “autonomous vehicle and autonomous robot as ground-based vehicles” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Goldberg by incorporating, applying and utilizing the above steps, technique and features as taught by Brady. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to load autonomous vehicles with the item and dispatch to the area under their own power or in a carrier; when an order for the item is received, to deliver the item, via autonomous vehicle, to a location in the area; to collaborate autonomous vehicles, such as to deliver or manufacture items in multiple stages and to transfer the items between vehicles; to automatically access locations in the area, via autonomous vehicles, e.g., using wireless access codes (see entire Brady document, particularly abstract).

4.	Claims 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Brady (US Pat. No.: 10308430B1).
As per claim 18, Brady discloses through the invention (see entire document), an autonomous vehicle assembly (see entire document, particularly numerous columns and pictures – teaching carrier vehicle 220 in combination or as an assembly with autonomous ground vehicles 250-1, 250-2 . . . 250-n) comprising: 
an autonomous vehicle (see entire document, particularly c12 line 41 through c13, line 10 – teaching carrier vehicle that can be such as cars, trucks, trailers, freight cars, container ships or cargo aircraft (e.g., manned aircraft or unmanned aircraft, such as drones; c21 lines 15-29 – teaching the carrier vehicle 220 that may be an autonomous ground vehicle, such as one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n, that is sufficiently large, durable and capable of transporting another autonomous ground vehicles, such as one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n), comprising: 
one or more first sensors configured to obtain first sensor data associated with a surrounding environment of the autonomous vehicle (see entire document, particularly c21 lines 15-39 – teaching carrier vehicle 220 that may further include one or more of the operational components or systems described above with regard to the autonomous ground vehicle 250-i of FIG. 2B, including but not limited to computer processors, memory components, transceivers, sensors, power modules, navigation systems, control systems, user interfaces, motors, steering components or item engagement systems, and may be configured to communicate over the network 280 through the sending and receiving of digital data), 
a first computing system operable with the one or more first sensors for receiving the first sensor data, the first computing system configured to plan a motion of the autonomous vehicle (see entire document, particularly c21 lines 15-29 – teaching carrier vehicle 220 that may further include one or more of the operational components or systems described above with regard to the autonomous ground vehicle 250-i of FIG. 2B, including but not limited to computer processors, memory components, transceivers, sensors, power modules, navigation systems, control systems, user interfaces, motors, steering components or item engagement systems, and may be configured to communicate over the network 280 through the sending and receiving of digital data), 
a first power system comprising a power source for the autonomous vehicle (see entire document, particularly c7 line 53 through c8, line 12 – teaching autonomous vehicles of the present disclosure that may include any number of sensors such as position sensors (e.g., Global Positioning Satellite, or GPS, one or more power modules (e.g., batteries), which may be rechargeable, refuelable or replaceable in nature), and 
a first ventilation system configured to provide ventilation for the autonomous vehicle (see entire document, particularly c8 line 53 through c9, line 6 – teaching an autonomous vehicle that may include any number of compartments that are configured to maintain items therein at any desired temperature (e.g., hot or cold), wherein the Examiner finds that it is well known in the art that a well-known in the art maintaining desired temperature in a vehicle (e.g., hot or cold) is typically and/or inherently achieved/done/established via a well-known in the art ventilation with hot, warm, or cold air provided inside the vehicle interior); and 
an autonomous robot positioned onboard the autonomous vehicle, the autonomous robot comprising: a main body comprising one or more compartments, wherein the one or more compartments are configured to provide support for transporting an item, a mobility assembly affixed to the main body (see entire document, particularly numerous columns and pictures – teaching carrier vehicle 220 in combination or as an assembly with autonomous ground vehicles 250-1, 250-2 . . . 250-n that have wheels attached to main body, and that travel in order to obtain each of the items included in an order and to deliver such items to a customer or other destination), 
one or more second sensors configured to obtain second sensor data associated with a surrounding environment of the autonomous robot, a second computing system operable with the one or more second sensors for receiving the second sensor data, the second computing system configured to plan a motion of the autonomous robot based at least in part on the second sensor data, the second computing system further operably connected to the mobility assembly for controlling a motion of the autonomous robot (see entire document, particularly c7 line 53 through c8, line 12 – teaching autonomous vehicles of the present disclosure that may include any number of sensors such as position sensors (e.g., Global Positioning Satellite, or GPS, receivers, or cellular transceivers configured to triangulate positions based on signals received from multiple cellular transmitters), imaging sensors (e.g., digital cameras or other imaging devices) or other sensors, including but not limited to speedometers, inclinometers, 
a coupling assembly configured to secure the autonomous robot to the autonomous vehicle (see entire document, particularly c21 lines 15-29 – teaching the carrier vehicle 220 that may be an autonomous ground vehicle, such as one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n, that is sufficiently large, durable and capable of transporting another autonomous ground vehicles, such as one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n; the carrier vehicle 220 that may include any type or form of component for safely accommodating an autonomous ground vehicle therein, including one or more straps, latches, brackets, tie-down devices, restraints, or like features; the carrier vehicle 220 that may further include one or more of the operational components or systems described above with regard to the autonomous ground vehicle 250-i of FIG. 2B, including but not limited to computer processors, memory components, transceivers, sensors, power modules, navigation systems, control systems, user interfaces, motors, steering components or item engagement systems, and may be configured to communicate over the network 280 through the sending and receiving of digital data), 
a second power system that is connected with the first power system of the autonomous vehicle, and a second ventilation system configured to provide ventilation for the autonomous robot, the second ventilation system is connected with the first ventilation system of the autonomous vehicle (see entire document, particularly c8 line 53 through c9, line 6 – teaching an autonomous vehicle that may include any number of compartments that are configured to maintain items therein at any desired temperature (e.g., hot or cold), wherein the Examiner finds that it is well known in the art that a well-known in the art maintaining desired temperature in a vehicle (e.g., hot or cold) is typically and/or inherently achieved/done/established via a well-known in the art ventilation with hot, warm, or cold air provided inside the vehicle interior; c21 lines 15-29 – teaching carrier vehicle 220 that may further include one or more of the operational components or systems described above with regard to the autonomous ground vehicle 250-i of FIG. 2B, including but not limited to computer processors, memory components, transceivers, sensors, power modules, navigation systems, control systems, user interfaces, motors, steering components or item engagement systems, and may be configured to communicate over the network 280 through the sending 

As per claim 19, Brady further discloses through the invention (see entire document), autonomous vehicle that comprises one or more designated positions within the autonomous vehicle for the autonomous robot, and wherein the autonomous robot is positioned at one of the designated positions (see entire document, particularly c21 lines 15-29 – teaching the carrier vehicle 220 that may be an autonomous ground vehicle, such as one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n, that is sufficiently large, durable and capable of transporting another autonomous ground vehicles, such as one or more of the autonomous ground vehicles 250-1, 250-2 . . . 250-n; the carrier vehicle 220 that may include any type or form of component for safely accommodating an autonomous ground vehicle therein, including one or more straps, latches, brackets, tie-down devices, restraints, or like features, wherein the Examiner finds that the “any type or form of component for safely accommodating an autonomous ground vehicle inside the bigger autonomous vehicle, including one or more straps, latches, brackets, tie-down devices, restraints, or like features,” in the Brady reference, teach on “autonomous vehicle that comprises one or more designated positions within the autonomous vehicle for the autonomous robot, and wherein the autonomous robot is positioned at one of the designated positions,” in the instant application, because it well known in the art that in order, for a group of or plural vehicles transported inside another bigger vehicle, to be safely accommodated inside the bigger autonomous vehicle, each and all of the plural vehicles, transported inside another bigger vehicle, need to be positioned their designated positions).

5.	Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Brady (US Pat. No.: 10308430B1) in view of Yang (Pub. No.: CN 108284446A), further in view of Holtorf (Pub. No.: US 2015/0289643A1) and further in view of Burd (Pub. No.: US 2015/0059363A1).
As per claim 20, although Brady further discloses through the invention (see entire document), particularly c10 lines 5-26 – autonomous vehicle that may be configured to collaborate in the performance of tasks or the execution of functions with one or more humans,…; for example, autonomous vehicles that teaches on a user(s)/passenger(s) that is/are being collaborated with/server from an autonomous vending servant while being respectively positioned/located within the same space, such as onboard of an aircraft, railroad car, sailing ship), Brady does not explicitly disclose through the invention, or is missing autonomous vehicle that comprises a passenger associated with a service request for transporting the passenger, wherein the autonomous vehicle is assigned to transport the passenger, and wherein the passenger and the autonomous robot are located in a cabin of the autonomous vehicle.
However, similar to the above, in the discussions for rejecting claims 1 through 17, 
Yang teaches through the invention (see entire document), particularly in all figures, abstract, Para [0004, 0006-0008, 0022-0027] – teaching food delivery robot that can deliver dishes to designated tables and tableware recycling work according to the predesigned route.
Holtorf and Burd, in turn, teach through the invention (see entire document), particularly in numerous paragraphs and figures, trolleys, galley carts of the aircraft used to store and serve food/meal/beverages to passengers onboard of aircraft, wherein the Examiner finds that the Holtorf and Burd references, teach on “robot associated with a user/passenger of the autonomous vehicle/aircraft,” in the instant application, similar to how it is described in Para [0029, 0046] of the specification, at least as published.
Additionally, the Examiner finds that Brady, Holtorf and Burd references are analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that, while Yang DOES teach on an autonomous vehicle that serves food/meal/beverages, wherein the Examiner finds that both Applicant and Yang teach on an autonomous vehicle/robot that serves food/meal/beverages within inside teach on an autonomous vehicle configured to be coupled to another autonomous vehicle, an autonomous vehicle/robot configured to be able to autonomously board onto another bigger vehicle and take an assigned spot within the another bigger vehicle in order to be carried to another destination point; and  that Applicant, Holtorf and Burd teach on serving food/meal/beverages/merchandises to users/people/passengers from a vehicle located within inside of another bigger vehicle. 
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Goldberg by incorporating, applying and utilizing the above steps, technique and features as taught by Yang. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to effectively reduce labor intensity of restaurant waiter, and even replace restaurant waiter, which improves efficiency of the restaurant while attracting customers; to improve level of intelligence in restaurants (see entire Yang document, particularly Para [0004]); 
by incorporating, applying and utilizing the above steps, technique and features as taught by Holtorf. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a galley cooling system suitable for use in an aircraft which allows cooling at least one trolley containing, for example, food to be supplied to the aircraft passengers in an effective manner and which efficiently utilizes the available installation space (see entire Holtorf document, particularly Para [0006]); and
	by incorporating, applying and utilizing the above steps, technique and features as taught by Burd. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide a mobile galley cart configured to serve 

	The Examiner also finds that the prior art references and/or combination of those cited in the office action above, in the discussions for rejecting claims 1 through 17, (i.e., Goldberg (Pub. No.: US 2019/0051083A1) in view of Brady (US Pat. No.: 10308430B1), Holtorf (Pub. No.: US 2015/0289643A1), Burd (Pub. No.: US 2015/0059363A1), Trumper (Pub. No.: US 2013/0292102A1) and Yang (Pub. No.: CN 108284446A)) can similarly be applied for rejections of claims 18 through 20, as well as the prior art references Brady (US Pat. No.: 10308430B1), and the combination of Brady (US Pat. No.: 10308430B1) in view of Yang (Pub. No.: CN 108284446A), further in view of Holtorf (Pub. No.: US 2015/0289643A1) and further in view of Burd (Pub. No.: US 2015/0059363A1), cited in the office action above in the discussions for rejecting claims 18-19 and 20 correspondingly, can similarly be applied for rejections of claims 1 through 17 taken individually, or as combined with Goldberg (Pub. No.: US 2019/0051083A1), Holtorf (Pub. No.: US 2015/0289643A1), Burd (Pub. No.: US 2015/0059363A1), Trumper (Pub. No.: US 2013/0292102A1) and Yang (Pub. No.: CN 108284446A).                      .

	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662